DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 3/31/21.  These drawings are approved.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, and 12-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kokura et al (US Patent 5621292).
Claims 1 and 20-21, kokura et al teaches a communication device comprising a control device 2; a connection line 87; an actuator 6 connected to the control device; and a sensor 61 for determining a control variable, wherein the communication device has a first interface 82 for connecting to the connection line 87, a second interface 94 or 95 for a connection with the actuator, and a third interface 81 for a connection to a system 1 to transfer data from system 1 to the rest of the system.
Claim 2, Kokura et al teaches the motor 6 being a servomotor, sensor 61 being an encoder, and the control device 2 including a servo controller 20.
Claims 3-4, Kokura et al describes numeric control unit 1 used to communicate data to the servo controller based on desired parameters.
Claim 5, Kokura et al describes the third system being a computer (NC 1).
Claim 8, Kokura et al describes in col. 4 lines 28-56 how line 87 can be used as a line for outputting control signals and receiving feedback information.
Claim 9, Kokura et al describes unit 2 as a servo amplifier which receives control signals from the numeric control unit 1 and outputs an amplified signal to the moor 6.
Claims 12 and 13, Kokura et al describes the communication device having a connection line 87 which receives feedback information from the sensor 61 and sends said information to servo control circuit 11 in the numeric control unit 1 to be evaluated, wherein control device 2 decides what information to send and received through the plurality of interfaces (see fig. 1 and corresponding description).
Claims 14-15, Kokura et al describes expected PWM signals being selected and used to control commutation of a plurality of switching elements that control operation of motor 6 (see for example col. 4 lines 57-67 and col. 5 and 1-16).
Claims 16-18, Kokura et al describes PWM signals being generated and updated to operate the motor based the feedback information from sensor 61, wherein the control signals for the motor are replaced based on the detected information and signals outputted by the servo control unit 11.
Claim 19, Kokura et al describes a control unit 2 including a plurality of interfaces as described in fig. 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kokura et al (US Patent 5621292).
The difference between the subject matter of claims 6-7 and the teachings of Kokura et al is that the claims recite a specific communication protocol. It would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use HIPERFACE DSL OR IO-LINK, since it has been held to be within the general skill of a worker in the art to select a known communication protocol based on its suitability for the intended use as a matter of design choice.  

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokura et al (US Patent 5621292) and Ushiyama et al (US Publication 2017/0261955).
Claim 10, Kokura et al fails to describe their system being used as a master/slave control system for communicating information to the system.
However, Ushiyama et al teaches a motor control apparatus comprising a control device having a plurality of interfaces for connecting external and internal components to servo controller and a servomotor 20 (as seen in fig. 2), wherein the control system includes a master device for generating control signal to a plurality of slave devices and wherein the master/slave device communicate with each other using an I/O link (see for example the description given about unit 90).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed in the attached PTO-892 describe other motor control system comprising a servomotor, encoders, and control device that include a plurality of interfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846